United States Court of Appeals
                      For the First Circuit

No.   12-1315

                          UNITED STATES,

                            Appellee,

                                v.

                         RODNEY RUSSELL,

                      Defendants, Appellant.




                           ERRATA SHEET

     The opinion of this Court issued on August 26, 2013 is amended
as follows:


     On the cover sheet replace "Rodney L.     Russell" with "Rodney
Wayne Russell"

     On page 2, line 1, replace "Rodney L.     Russell" with "Rodney
Wayne Russell"